United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40074
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANTONIO GONZALEZ,

                                      Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 7:04-CR-254-1
                        --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Antonio Gonzalez pleaded guilty to possession with intent to

distribute more than five kilograms of cocaine and was sentenced

to 120 months of imprisonment and a five-year term of supervised

release.    Gonzalez argues for the first time on appeal that the

provisions found in 21 U.S.C. § 841(a) and (b) are

unconstitutional under Apprendi v. New Jersey, 530 U.S. 466

(2000).    As he concedes, this issue is foreclosed.     See United

States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

     AFFIRMED.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.